          Case 1:18-cv-11229-RA Document 23 Filed 02/08/19 Page 1 of 2


                            IZARD
                            KINDALL
                            &RAABE
                            LLP

                                                                     Douglas P. Needham
                                                                     860-474-4270
                                                                     dneedham@ikrlaw.com


February 8, 2019

By Electronic Case Filing

The Honorable Ronnie Abrams
U.S. District Court Judge, S.D.N.Y.
Thurgood Marshall
United States Courthouse
40 Foley Square, Courtroom 1506
New York, NY 1007


       Re:     Masten v. Metropolitan Life Insurance Co., et al., 18-cv-11229 (S.D.N.Y.)


Dear Judge Abrams,

         We write on behalf of all parties regarding the timing of the parties’ submission of the
joint letter and case management plan described in of the Court’s Order dated December 12,
2018 [ECF 13].

        As the Court is aware, Your Honor’s Individual Rules & Practices (at 2(b)) provide that
the parties should jointly file a letter and case management plan “one week prior” to the Initial
Case Management Conference. On December 12, 2018, the Court scheduled the Initial
Conference for February 15, 2019, and so ordered submission of the joint letter and case
management plan on February 8, 2019. See [ECF 13].

         On December 19, 2018, the Court adjourned the date of the Initial Conference until
March 1, 2019. See [ECF 21]. However, the Court did not explicitly reset the deadline for the
parties to submit the joint letter and case management plan by a commensurate amount (i.e., until
February 22, 2019, one week before the new Initial Conference date). Accordingly,
notwithstanding the general policy set forth in the Court’s Individual Rules & Practices, the joint
letter and case management plan technically remain due as of today’s date (February 8).

www.ikrlaw.com
Tel: 860-493-6262 | Fax: (860) 493-6290
29 South Main Street, Suite 305, West Hartford, CT 06107
          Case 1:18-cv-11229-RA Document 23 Filed 02/08/19 Page 2 of 2
Hon. Ronnie Abrams
February 8, 2019
Page 2




         In light of this potential confusion, and in an abundance of caution, the parties
respectfully request that the Court formally reset the deadline for submission of the joint letter
and case management plan to February 22, 2019, in accord with Rule 2(b) of the Court’s
Individual Rules & Practices. (Should the Court prefer an earlier submission of the parties’ joint
letter and case management report, the parties are, of course, happy to do so.)

       We thank the Court for its consideration of this request.


Respectfully submitted,



      Ja~~--
Douglas P. Needham

cc:    All counsel of record by ECF




www.ikrlaw.com
Tel: 860-493-6262 | Fax: (860) 493-6290
29 South Main Street, Suite 305, West Hartford, CT 06107
